DETAILED ACTION
This action is response to application number 16/486,517, amendment and argument, dated on 01/05/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1, 5, 10 and 14 objection withdrawn by applicant amendment.
Claims 1, 3, 5-10, 12 and 14-15 pending.
Claims 2, 4, 11, 13 and 16 cancelled.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-10, 12 and 14-15 have been considered but are moot in view of new ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over John et al. (US 2017/0359106 A1) in view of Jung et al. (US 2015/0208303 A1)


Claim 1, John discloses a method in which a user equipment (UE) (scheduled entity; Fig. 2, el. 204a; wireless apparatus; Fig. 3; UE; Fig. 5, el. 502) 
storing a stay time during which the UE stays in a beam in a mobility history, based on the change of the beam (storing beam identification and duration of stay on beams in mobility history; “In some examples, the stored beam search information may include angle of arrival (AoA), angle of departure (AoD), beam identification (ID), primary synchronization signal (PSS) ID, secondary synchronization signal (SSS) ID, cell ID, duration of stay on beams, antennas elements used at the UE, beam handovers, RLF, etc., for all the beams previously used or discovered”; ¶78);
storing an ID related to the beam in a filed related to a beam ID in the mobility history, based on the validity of the ID related to the beam (storing beam identification and duration of stay on the beams in mobility history; “In some examples, the stored beam search information may include angle of arrival (AoA), angle of departure (AoD), beam identification (ID), primary synchronization signal (PSS) ID, secondary synchronization signal (SSS) ID, cell ID, duration of stay on beams, antennas elements used at the UE, beam handovers, RLF, etc., for all the beams previously used or discovered”; ¶78);
allowing the UE to enter a Radio Resource Control (RRC) connected state (UL transmission by UE requires UE to be entered into an RRC connected state; ¶84) ; and
Wherein the ID related to the beam is a specific reference signal (RS) ID of the beam (beam tracking reference signals to identify the beams to be tracked by the wireless device; “At block 610, the wireless apparatus may utilize the beam tracking block 334 to perform a beam tracking operation if the SBT Event is triggered. In one aspect of the disclosure, when the SBT Event is triggered, the wireless apparatus may transmit a request to the base station(s) to ask for beam tracking resources to facilitate beam tracking operation. For example, in response to the request, the base station(s) may transmit one or more beam tracking reference signals. The apparatus may utilize the beam tracking block 334 to perform various beam tracking operations based on the beam tracking reference signals”; ¶86).
John does differs from the claimed invention in that it does not expressly disclose “transmitting the motility history to a network”.
Jung in the same field of endeavor, reporting mobility information in wireless communication system (title) discloses transmitting the motility history to a network (Fig. 12; Referring back to FIG. 12, the UE reports the generated mobility information to the network (step S1220); ¶262).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to transmit the motility history to a network as taught by Jung to modify John’s method and apparatus in order to estimate mobility state and to support scaling a mobility parameter (¶7).  
Claims 5, 14, John in view of Jung discloses wherein the mobility history (John; mobility, Fig. 3, el. 332; mobility history; Fig. 5, el. 514) comprises identification information about a transmission reception point (TRP) in which the UE stays and a stay time in the TRP (John; cell ID, PSS ID, SSS ID, duration of stay on beams; “The wireless apparatus 502 may store mobility history 514 at a suitable storage or memory (e.g., a memory 305 of FIG. 3). The mobility history 514 may be implemented as a database or data records that store information on previous mobility events such as cell search, beam search, handovers, radio link failure (RFL), and the associated RF measurements and sensor information. The RF measurements and sensor information may be temporally related to the mobility events in the sense that they are collected at or near the time the mobility events occurred. In some aspects of the disclosure, the RF measurements and/or sensor information may trigger or cause the mobility event to occur. In some examples, the stored beam search information may include angle of arrival (AoA), angle of departure (AoD), beam identification (ID), primary synchronization signal (PSS) ID, secondary synchronization signal (SSS) ID, cell ID, duration of stay on beams, antennas elements used at the UE, beam handovers, RLF, etc., for all the beams previously used or discovered.”; ¶78; Jung; “Each of the mobility history entries may comprise a cell identity for each serving cell, a time during which the terminal stays in each of the serving cells and a time at which the terminal moves to each of the serving cells”; ¶13).

Claims 6, 15, John in view of Jung discloses wherein the identification information about the TRP is a specific RS ID of the TRP (John; cell ID, PSS ID, SSS ID, duration of stay on beams; “The wireless apparatus 502 may store mobility history 514 at a suitable storage or memory (e.g., a memory 305 of FIG. 3). The mobility history 514 may be implemented as a database or data records that store information on previous mobility events such as cell search, beam search, handovers, radio link failure (RFL), and the associated RF measurements and sensor information. The RF measurements and sensor information may be temporally related to the mobility events in the sense that they are collected at or near the time the mobility events occurred. In some aspects of the disclosure, the RF measurements and/or sensor information may trigger or cause the mobility event to occur. In some examples, the stored beam search information may include angle of arrival (AoA), angle of departure (AoD), beam identification (ID), primary synchronization signal (PSS) ID, secondary synchronization signal (SSS) ID, cell ID, duration of stay on beams, antennas elements used at the UE, beam handovers, RLF, etc., for all the beams previously used or discovered.”; ¶78; Jung; cell-specific reference signal; ¶125; ¶188).

Claim 7, John in view of Jung discloses wherein the mobility history (John; mobility, Fig. 3, el. 332; mobility history; Fig. 5, el. 514) comprises identification information about a cell in which the UE stays and a stay time in the cell (John; cell ID, PSS ID, SSS ID, duration of stay on beams; “The wireless apparatus 502 may store mobility history 514 at a suitable storage or memory (e.g., a memory 305 of FIG. 3). The mobility history 514 may be implemented as a database or data records that store information on previous mobility events such as cell search, beam search, handovers, radio link failure (RFL), and the associated RF measurements and sensor information. The RF measurements and sensor information may be temporally related to the mobility events in the sense that they are collected at or near the time the mobility events occurred. In some aspects of the disclosure, the RF measurements and/or sensor information may trigger or cause the mobility event to occur. In some examples, the stored beam search information may include angle of arrival (AoA), angle of departure (AoD), beam identification (ID), primary synchronization signal (PSS) ID, secondary synchronization signal (SSS) ID, cell ID, duration of stay on beams, antennas elements used at the UE, beam handovers, RLF, etc., for all the beams previously used or discovered.”; ¶78; Jung; “Each of the mobility history entries may comprise a cell identity for each serving cell, a time during which the terminal stays in each of the serving cells and a time at which the terminal moves to each of the serving cells”; ¶13).

Claim 9, John in view of Jung discloses recording a cell ID of a cell in which the UE stays and a stay time in the cell in the mobility history (John; mobility, Fig. 3, el. 332; mobility history; Fig. 5, el. 514) based on invalidity of the beam (John; previously stored historical data (currently invalid) and storying current valid mobility information, cell ID, stay time, ..etc ; “The wireless apparatus 502 may store mobility history 514 at a suitable storage or memory (e.g., a memory 305 of FIG. 3). The mobility history 514 may be implemented as a database or data records that store information on previous mobility events such as cell search, beam search, handovers, radio link failure (RFL), and the associated RF measurements and sensor information. The RF measurements and sensor information may be temporally related to the mobility events in the sense that they are collected at or near the time the mobility events occurred. In some aspects of the disclosure, the RF measurements and/or sensor information may trigger or cause the mobility event to occur. In some examples, the stored beam search information may include angle of arrival (AoA), angle of departure (AoD), beam identification (ID), primary synchronization signal (PSS) ID, secondary synchronization signal (SSS) ID, cell ID, duration of stay on beams, antennas elements used at the UE, beam handovers, RLF, etc., for all the beams previously used or discovered.”; ¶78; Jung; “Each of the mobility history entries may comprise a cell identity for each serving cell, a time during which the terminal stays in each of the serving cells and a time at which the terminal moves to each of the serving cells”; ¶13).

Claim 10, limitation of claim 10 analyzed with respect to claim 1, the further limitation of claim 10 disclosed by John, a user equipment (UE) (scheduled entity; Fig. 2, el. 204a; wireless apparatus; Fig. 3; UE; Fig. 5, el. 502) comprising a memory (Fig. 3, els. 305, 306), a transceiver (Fig. 3, el. 310) and a processor (Fig. 3, el. 304) to connect the memory and the transceiver (bus; Fig. 3, 303).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over John et al. (US 2017/0359106 A1) in view of Jung et al. (US 2015/0208303 A1) and Reial et. al. (US 2019/0335517 A1).

Claims 3, 12, John in view of Jung discloses wherein the mobility history (John; mobility, Fig. 3, el. 332; mobility history; Fig. 5, el. 514) is updated whenever a transmission reception point (TRP) (John; scheduling entity; Fig. 2, el. 202; Fig. 3; serving station; Fig. 5, el. 506) in which the UE stays is changed (John; cell search, beam search, handovers; “The process for searching and aligning the beams may be referred to as beam acquisition or beam search in this disclosure. In some aspects of the disclosure, beam acquisition may involve the exchange of special signal bursts or sounding frames between the UE 502 and the base stations 506 and 508. However, the initial antenna array configuration selected after beam acquisition may be rendered non-optimal due to any change of the UE orientation and/or relative movement between the UE and the base stations. Therefore, the pair of beams (beam set) between the UE and the base station may be improved or maintained (tracked) by being constantly or periodically updated. This process is called beam tracking in this disclosure. In addition, any change of the propagation path (e.g., blockage or delay spread) between the UE and base station(s) may change the optimal beams and may cause some beams and/or antennas to be blocked”; ¶72; “The wireless apparatus 502 may store mobility history 514 at a suitable storage or memory (e.g., a memory 305 of FIG. 3). The mobility history 514 may be implemented as a database or data records that store information on previous mobility events such as cell search, beam search, handovers, radio link failure (RFL), and the associated RF measurements and sensor information. The RF measurements and sensor information may be temporally related to the mobility events in the sense that they are collected at or near the time the mobility events occurred. In some aspects of the disclosure, the RF measurements and/or sensor information may trigger or cause the mobility event to occur. In some examples, the stored beam search information may include angle of arrival (AoA), angle of departure (AoD), beam identification (ID), primary synchronization signal (PSS) ID, secondary synchronization signal (SSS) ID, cell ID, duration of stay on beams, antennas elements used at the UE, beam handovers, RLF, etc., for all the beams previously used or discovered”; ¶78; ¶84; “In some examples, a wireless apparatus' position and mobility tend to be correlated over time. For example, a user may often use a smart phone or wireless apparatus at certain places in certain orientations, and take the same routes between certain locations (e.g., home and office). Therefore, such wireless apparatus may experience similar beam-to -beam handovers, RLFs, beam tracking, and other mobility events, over a period of time or regularly. Aspects of the present disclosure utilize stored mobility information and associated sensor information and RF measurements to assist an initial beam search and acquisition, a neighbor beam search, a handover, etc”; ¶94; ¶99), wherein the TRP is an area formed by a data transmission point and a data reception point (John; area formed by the data transmission and the data reception point shown in Fig. 5; “for example, depicted as a serving base station 506 and neighbor base stations 508, may be in wireless communication with the first wireless apparatus 502 (e.g., an UE) utilizing one or more beams 503 and 504. Each of the beams depicted in FIG. 5 may represent an uplink (UL) beam transmitted from the apparatus 502 and/or a downlink (DL) beam transmitted by a base station”; ¶71), and 
John in view of Jung differs from the claimed invention in that it does not expressly disclose “Wherein the TRP includes a plurality of beam areas”. 
Reial in the same field of endeavor, determining a beam identifier (BID) of a network (abstract), discloses wherein the TRP includes a plurality of beam areas (Fig. 2; “The area over which the network node transmits and receives signals is referred to as a "cell." The network node may also transmit and receive signals in the cell by forming beams over which the signals are communicated. The beams may cover only a portion of the cell and may be directed towards a particular location in the cell (e.g. a location of the UE)”; ¶56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to provide a plurality of beam areas by the TRP as taught by Reial to modify John’s method in view of Jung in order to enhance the signal quality to UE (¶56).


Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over John et al. (US 2017/0359106 A1) in view of Jung et al. (US 2015/0208303 A1) and Nylander et al. (US 2013/0165120 A1).

Claim 8, John in view of Jung discloses wherein the identification information about the cell ID of the cell (John; cell ID, PSS ID, SSS ID, duration of stay on beams; “The wireless apparatus 502 may store mobility history 514 at a suitable storage or memory (e.g., a memory 305 of FIG. 3). The mobility history 514 may be implemented as a database or data records that store information on previous mobility events such as cell search, beam search, handovers, radio link failure (RFL), and the associated RF measurements and sensor information. The RF measurements and sensor information may be temporally related to the mobility events in the sense that they are collected at or near the time the mobility events occurred. In some aspects of the disclosure, the RF measurements and/or sensor information may trigger or cause the mobility event to occur. In some examples, the stored beam search information may include angle of arrival (AoA), angle of departure (AoD), beam identification (ID), primary synchronization signal (PSS) ID, secondary synchronization signal (SSS) ID, cell ID, duration of stay on beams, antennas elements used at the UE, beam handovers, RLF, etc., for all the beams previously used or discovered.”; ¶78; Jung; “Each of the mobility history entries may comprise a cell identity for each serving cell, a time during which the terminal stays in each of the serving cells and a time at which the terminal moves to each of the serving cells”; ¶13).
John in view of Jung differs from the claimed invention in that it does not expressly disclose “wherein the identification information about the cell is a global ID of the cell”.
Nylander, in the same field of endeavor, method and arrangements relating to mobility control information, discloses wherein the identification information about the cell is a global ID of the cell (The information in the UE History comprises for each cell visited by the user equipment: Global cell Identifier, i.e. the E-CGI for E-UTRAN cells and PLMN-ID & Cell-ID for UTRAN cells, Cell type and this is currently defined as: [macro, micro, pico or femto] in RANAP and [very small, small, medium, large] in S1AP, and The duration of the visit in the cell i.e. how long the user equipment stayed in the cell”; ¶36-¶39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to provide an identification information about the cell that is a global ID of the cell as taught by Nylande to modify John’s method in view Jung in order to provide UE History and a mechanism for collection of information about the UE movements in active mode (¶36).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
03/18/2020